United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3470
                                 ___________

Michael R. Schneider,                    *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Larry Norris, Director, Arkansas         * Eastern District of Arkansas.
Department of Correction; Ray Hobbs, *
Assistant Director, Arkansas             *      [UNPUBLISHED]
Department of Correction; Max            *
Mobley, Director, Medical Services,      *
Arkansas Department of Correction;       *
Sara McQuilliams, Warden, Delta          *
Regional Unit, Arkansas Department       *
of Correction; John H. Whaley, III,      *
Chief Security Officer, Delta Regional *
Unit, Arkansas Department of             *
Correction; Carl Lee Griswold, Captain, *
Delta Regional Unit, Arkansas            *
Department of Correction; Stacy          *
Patton, Sergeant, Movement & Control *
Officer, Delta Regional Unit, Arkansas *
Department of Correction,                *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: April 20, 2000
                            Filed: April 25, 2000
                                ___________
Before RICHARD S. ARNOLD, BOWMAN, and BEAM
                           ___________

PER CURIAM.

       Michael Schneider, an Arkansas inmate, appeals from the district court’s1 order
dismissing his 42 U.S.C. § 1983 action following an evidentiary hearing. After
reviewing the record and the parties’ briefs, see Choate v. Lockhart, 7 F.3d 1370, 1373
& n.1 (8th Cir. 1993) (standard of review), we conclude the district court did not err
in dismissing Schneider’s First Amendment claim, because the grooming policy at issue
was reasonable under the four factors enumerated in Turner v. Safley, 482 U.S. 78, 89-
91 (1987). See Dunavent v. Moore, 907 F.2d 77, 79 (8th Cir. 1990). In addition, we
conclude the district court did not err in dismissing Schneider’s equal protection claim,
see Rouse v. Benson, 193 F.3d 936, 942-43 (8th Cir. 1999), or his Eighth Amendment
claim, see Berryhill v. Schriro, 137 F.3d 1073, 1076 (8th Cir. 1998). Accordingly, we
affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                           -2-